Citation Nr: 0514205	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  98-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for pedunculated warts of the face, neck, and hands.

2.  Entitlement to an initial compensable evaluation for 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The appellant has verified active military service from 
February 1948 to February 1951, and from February 1951 to 
December 1956.  Service for these periods was honorable.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the Regional 
Office (RO) in Cleveland, Ohio, that granted service 
connection for pedunculated warts of the face, neck and 
hands, and for residuals of an injury to the right foot.  A 
noncompensable evaluation was assigned for each disability, 
effective September 30, 1996, the date the veteran's claim 
was received.  

This case was previously before the Board in February 2001, 
at which time it was remanded for additional development.  
Based on the receipt of additional evidence, including the 
reports of Department of Veterans Affairs (VA) examinations 
in January and February 2002, the RO, in a rating action 
dated in April 2002, assigned a 10 percent evaluation for the 
veteran's service-connected warts, effective February 19, 
2002.

By decision dated in September 2002, the Board found that a 
10 percent initial evaluation was warranted for the veteran's 
warts, prior to February 19, 2002.  That decision also denied 
an initial evaluation in excess of 10 percent for the warts 
from February 19, 2002, and denied an initial compensable 
evaluation for residuals of a right foot injury.  The veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 7, 2003, 
granted the Secretary's Motion for Remand.  The Court Order 
vacated those parts of the Board's decision that denied an 
initial evaluation in excess of 10 percent for pedunculated 
warts of the face, neck and hands, prior to February 19, 
2002; denied an initial evaluation in excess of 10 percent 
for pedunculated warts of the face, neck and hands, from 
February 19, 2002; and denied an initial compensable 
evaluation for residuals of a right foot injury.  It is noted 
that the Motion for Remand stated that the Board had not 
properly addressed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).

By rating action dated in October 2002, the RO effectuated 
the Board's decision and assigned a 10 percent evaluation for 
pedunculated warts of the face, neck and hands, effective 
from September 30, 1996.  Accordingly, the Board believes 
that the issues are properly set forth on the cover page.

The Board also notes that the issues of entitlement to 
service connection for duodenal ulcer disease and entitlement 
to a 10 percent evaluation pursuant to the provisions of 38 
C.F.R. § 3.324 (2004) were addressed in the statement of the 
case issued in November 1997 and the veteran filed a timely 
appeal as to these matters.  However, during the hearing at 
the RO in June 1998, the veteran withdrew the claim for 
service connection for duodenal ulcer disease from appellate 
consideration.  In addition, in light of the June 1998 rating 
action that assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 (and the subsequent grant of 
a 10 percent rating for the veteran's service-connected warts 
effective from September 30, 1996), this matter has been 
resolved in the veteran's favor and this decision is limited 
to the issues set forth on the cover page.


FINDINGS OF FACT

1.  In addition to the pedunculated warts of the face and 
neck being characterized as no more than mild to moderately 
disfiguring and tender to the touch throughout the rating 
period on appeal, the warts have been manifested by 
cicatrization or keloid formation, color contrast and tissue 
loss.

2.  Essentially throughout the rating period on appeal, the 
service-connected residuals of a right foot injury have been 
manifested by subjective complaints of pain and an antalgic 
gait.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for an initial 30 percent evaluation for 
pedunculated warts have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7819-
7800 (2001).

2.  Resolving all reasonable doubt in favor of the appellant, 
the criteria for an initial 10 percent evaluation for 
residuals of a right foot injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this 
regard, VA will inform the appellant of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the appellant provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.



Notice

A VA letter issued in February 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
matters were adjudicated prior to enactment of VCAA.  As 
such, VA's exclusion from the requirement of VCAA notice, 
contained in VAOPGCPREC 08-2003, is not applicable.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  While the 
Court did not specify how the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  38 
C.F.R. § 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

With regard to the duty to assist, the appellant's claims 
file contains service medical records, and post service VA 
and private treatment records and examinations.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Hence, VA's duty to assist the veteran in the 
development of his claim has been satisfied.  



I.  Applicable law and regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

Because this case arises from an initial rating decision 
which established service connection and assigned the initial 
disability evaluation, consideration must be given to the 
possibility of staged ratings; that is, separate ratings may 
be assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2004).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004). 



Factual background

The report of VA general medical examination conducted in 
November 1996 shows that the veteran reported that his wart 
condition was nearly completely resolved by treatment, except 
for three small warts remaining on the right side of his 
neck.  Physical examination of the skin revealed three 
pedunculated warts over the right anterolateral neck 
measuring from a minimum of one-eighth to a maximum of one-
half centimeter in diameter.  The veteran also complained of 
a painful area of bony swelling over the dorsum of the right 
foot that tended to bother him if he wore shoes which 
irritated the area of swelling.  Physical examination of the 
right foot revealed no pain or tenderness of the area of bony 
prominence.  X-ray examination of the right foot revealed no 
bony abnormality.

Private medical reports dated in 1997 and 1998 include a 
private radiologist's statement dated in December 1997 which 
reveals no definitely significant bone or joint abnormality 
of the right foot in multiple projections, with particular 
attention towards the instep of the tarsal bones.  Other 
treatment records show diagnoses of diabetes mellitus and 
high blood pressure, and a finding of hypertrophic mycotic 
toenails in March 1998, and treatment for an injury to the 
right 5th toe due to an injury at work in June 1998.  No 
treatment was given. 

The evidence of record includes the transcript of a personal 
hearing conducted at the RO in June 1998.  The veteran 
testified that at one time he had many growths on his face, 
neck and hands, that had to be removed.  He indicated he 
sometimes twisted them off himself.  He reported that he 
currently had three growths on his neck, which needed to be 
removed as the largest one bothered him when he wore a tie.  
He had an appointment in July 1998.  The veteran also 
testified that he had to wear special shoes to avoid pressure 
on the top of his feet.  The cushioned tongue eased the 
pressure when he tied laces across the top of his feet.  
Reportedly, shoes irritated the nerves and caused fluid 
buildup.  He reported he could not wear dress shoes for very 
long, and that if he had to stand for very long at church, he 
took his shoes off.  His feet bothered him more now.  He 
indicated he had been retired since 1982 but volunteered at 
church. 

A July 1999 private medical report from Dr. S.L., a 
podiatrist, indicated that there was clinical evidence of the 
veteran's chief complaint of a bony prominence on the dorsum 
of his right foot, just proximal to the first metatarsal 
medial cuneiform joint on the medial aspect of the first ray.  
X-rays revealed subluxation of the joint with dorsal 
displacement of the distal-medial corner of the medial 
cuneiform dorsally.  The veteran reported that this prevented 
him from wearing certain shoes and standing on his feet for 
long periods of time without discomfort.  Examination also 
revealed what appeared to be a fractured Stieda's process on 
the posterior process of the talus of the right foot.  There 
were also some symptoms of posterior-tibial neuritis which 
the podiatrist opined could be associated with the Stieda's 
process as well.  It was clinically noted that the fracture 
did not appear to be recent. 

The report of the January 2002 VA examination of the feet 
shows that the examiner reviewed the C-file.  The veteran 
complained of feet problems on and off during service.  He 
had had no surgery or injections.  He suffered from pain and 
stiffness after walking a mile on level ground.  The veteran 
indicated that there was no heat, redness or pronounced 
weakness, but did state that there was a knot which was 
painful to palpation.  The veteran's recreational or sport 
activities were not curtailed by this foot problem.  He 
stated that there was no diminution of his daily activities 
secondary to his foot disorder other than not staying on his 
feet for long periods.  He was not on any medications nor was 
he using foot braces, a cane, crutches or a walker.  He also 
did not have corrective shoes. 

A physical examination of the right foot revealed a 1.5-cm in 
diameter callosity in the superomedial aspect of the foot, 
which was tender to palpation.  Palpation of the rest of the 
foot was within normal limits.  There was no limitation of 
inversion, eversion, flexion or extension in terms of range 
of motion.  There was also full toe range of motion with no 
pain to palpation.  There were no other apparent callosities, 
breakdown or foot abnormalities, and no skin or vascular 
changes.  The veteran walked with an antalgic gait.  X-rays 
showed no bony abnormalities and were essentially normal.  
The examiner concluded that the above noted findings 
supported the opinion that the veteran's right foot 
disability should be characterized as slight, as the veteran 
had subjective symptoms, but there were no objective 
abnormalities.

The report of the February 2002 VA skin examination shows 
complaints of skin problems mainly around the face and neck, 
originally diagnosed as warts.  The veteran stated that the 
condition recurs at different times, in an unpredictable 
variety.  He reported that when the lesions occur, they are 
treated with excision, and that they do not tend to recur at 
the same locale.  

The physical examination of the skin revealed two lesions in 
the right neck area.  The first was bilobed, approximately 
0.5 centimeters in diameter.  It was of one color, non-
malignant with no exfoliation, crusting or drainage.  The 
second was more peduncular in nature.  It was less rounded 
and of variegated color.  It was mainly brown, with a white 
crusty tip.  The lesion did not contain any drainage, but 
both were tender to the touch.  They were approximately 1-1/2 
centimeters above the skin surface in terms of this 
pedunculation.  They were considered to be mild to moderately 
cosmetically disfiguring, but neither had any ulceration or 
was pruritic.  The examiner opined that each of these would 
be readily excisable surgically, which would be the choice.  
Color photographs were taken and associated with the 
examination report.  

VA medical records for the period January 1996 to August 
2001, obtained per the February 2001 Board Remand, contain a 
handwritten note by the RO indicating that there is no record 
of the July 1998 wart removal (i.e., dermatology clinic 
visit) to which the veteran referred during the June 1998 
hearing at the local RO.  

II.  Analysis

A.  Warts

The veteran's wart disability is rated under the provisions 
of 38 C.F.R. § 4.118 for evaluating disabilities of the skin.  
Effective August 30, 2002, the provisions of 38 C.F.R. 
§ 4.118 were revised.  47 Fed. Reg. 49590 - 49599 (July 31, 
2002); 67 Fed. Reg. 58448 -58449 (September 16, 2002); 67 
Fed. Reg. 62889 (October 9, 2002).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7819 provided that , benign new growths of the skin are rated 
as scars, disfigurement, etc., or, by analogy, as eczema, 
dependent on the location, extent, and repugnant or otherwise 
disabling character of the manifestations.  38 C.F.R. § 
4.118, Diagnostic Code 7819 (as in effect prior to August 30, 
2002).  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, for evaluating eczema, provided that a 10 percent 
disability rating was warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent disability rating contemplated 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  A 50 percent rating contemplated 
eczema with ulceration, extensive exfoliation, or crusting 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, for evaluating disfiguring scars of the head, face or 
neck, provided that a noncompensable rating was warranted 
when such scars were slight.  A 10 percent rating was 
warranted when the scars were moderately disfiguring.  A 30 
percent rating contemplates a severe scar, especially if it 
produced a marked or unsightly deformity of eyelids, lips or 
auricles.  A 50 percent rating contemplated complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  A Note 
following Diagnostic Code 7800 provided that when, in 
addition to tissue loss and cicatrisation, there is marked 
discoloration, color change, or the like, the 50 percent 
evaluation may be increased to 80 percent, the 30 percent 
evaluation may be increased to 50 percent, and the 10 percent 
evaluation may be increased to 30 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (as in effect prior to August 30, 
2002).  

Prior to August 30, 2002, a 10 percent rating was also 
warranted for superficial, poorly nourished, scars with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(as in effect prior to August 30, 2002).

Prior to August 30, 2002, a 10 percent rating was also 
warranted for superficial scars which were tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect prior to August 30, 2002).  A note 
following Diagnostic Code 7804 provided that a 10 percent 
evaluation will be assigned with the requirements are met, 
even though the location may be on the tip of the finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.

Prior to August 30, 2002, other scars were rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as in effect prior to August 
30, 2002).

From August 30, 2002, 38 C.F.R. § 4.118 provides the 
following schedular criteria:

7819 Benign skin neoplasms:

    Rate as disfigurement of the head, face, or neck (DC 
7800),
     scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
impairment
     of 
function................................................

7800 Disfigurement of the head, face, or neck:

    With visible or palpable tissue loss and either gross 
     distortion or asymmetry of three or more features or 
paired
     sets of features (nose, chin, forehead, eyes (including
     eyelids), ears (auricles), cheeks, lips), or; with six 
or
     more characteristics of 
disfigurement...................... 80

    With visible or palpable tissue loss and either gross             
     distortion or asymmetry of two features or paired sets 
of
     features (nose, chin, forehead, eyes (including 
eyelids),
     ears (auricles), cheeks, lips), or; with four or five
     characteristics of 
disfigurement........................... 50



    With visible or palpable tissue loss and either gross             
     distortion or asymmetry of one feature or paired set of
     features (nose, chin, forehead, eyes (including 
eyelids),
     ears (auricles), cheeks, lips), or; with two or three
     characteristics of 
disfigurement........................... 30

    With one characteristic of 
disfigurement....................      10

    Note (1):  The 8 characteristics of disfigurement, for
     purposes of evaluation under Sec. 4.118, are:
    Scar 5 or more inches (13 or more cm.) in length.
    Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.
    Surface contour of scar elevated or depressed on 
palpation.
    Scar adherent to underlying tissue.
    Skin hypo-or hyper-pigmented in an area exceeding six 
square
     inches (39 sq. cm.).
    Skin texture abnormal (irregular, atrophic, shiny, scaly,
     etc.) in an area exceeding six square inches (39 sq. 
cm.).
    Underlying soft tissue missing in an area exceeding six
     square inches (39 sq. cm.).
    Skin indurated and inflexible in an area exceeding six
     square inches (39 sq. cm.).

    Note (2): Rate tissue loss of the auricle under DC 6207
     (loss of auricle) and anatomical loss of the eye under 
DC
     6061 (anatomical loss of both eyes) or DC 6063 
(anatomical
     loss of one eye), as appropriate.

    Note (3): Take into consideration unretouched color
     photographs when evaluating under these criteria.



7801 Scars, other than head, face, or neck, that are deep or
 that cause limited motion:

    Area or areas exceeding 144 square inches (929 
sq.cm.)......      40
    Area or areas exceeding 72 square inches (465 sq. 
cm.)......      30
    Area or areas exceeding 12 square inches (77 sq. 
cm.).......      20
    Area or areas exceeding 6 square inches (39 sq. 
cm.)........      10
    Note (1): Scars in widely separated areas, as on two or 
more
     extremities or on anterior and posterior surfaces of
     extremities or trunk, will be separately rated and 
combined
     in accordance with Sec. 4.25 of this part.

    Note (2): A deep scar is one associated with underlying 
soft
     tissue damage.

7802 Scars, other than head, face, or neck, that are 
superficial
 and that do not cause limited 
motion:..........................

    Area or areas of 144 square inches (929 sq. cm.) or 
greater.      10

    Note (1): Scars in widely separated areas, as on two or 
more
     extremities or on anterior and posterior surfaces of
     extremities or trunk, will be separately rated and 
combined
     in accordance with Sec. 4.25 of this part.

    Note (2): A superficial scar is one not associated with
     underlying soft tissue damage.

7803 Scars, superficial, 
unstable...............................      10

    Note (1): An unstable scar is one where, for any reason,
     there is frequent loss of covering of skin over the 
scar.
    Note (2): A superficial scar is one not associated with
     underlying soft tissue damage.

7804 Scars, superficial, painful on 
examination.................      10

    Note (1): A superficial scar is one not associated with
     underlying soft tissue damage.

    Note (2): In this case, a 10-percent evaluation will be
     assigned for a scar on the tip of a finger or toe even
     though amputation of the part would not warrant a
     compensable evaluation.

    (See Sec. 4.68 of this part on the amputation rule.)
7805 Scars, other; Rate on limitation of function of affected
 part.

7806 Dermatitis or eczema.
    More than 40 percent of the entire body or more than 40           
     percent of exposed areas affected, or; constant or near-
     constant systemic therapy such as corticosteroids or 
other
     immunosuppressive drugs required during the past 12-
month
     
period..................................................... 
60

    20 to 40 percent of the entire body or 20 to 40 percent 
of        
     exposed areas affected, or; systemic therapy such as
     corticosteroids or other immunosuppressive drugs 
required
     for a total duration of six weeks or more, but not
     constantly, during the past 12-month 
period................ 30

    At least 5 percent, but less than 20 percent, of the 
entire       
     body, or at least 5 percent, but less than 20 percent, 
of
     exposed areas affected, or; intermittent systemic 
therapy
     such as corticosteroids or other immunosuppressive drugs
     required for a total duration of less than six weeks 
during
     the past 12-month 
period................................... 10

    Less than 5 percent of the entire body or less than 5              
     percent of exposed areas affected, and; no more than
     topical therapy required during the past 12-month 
period... 0

    Or rate as disfigurement of the head, face, or neck (DC
     7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805),
     depending upon the predominant disability.


The Board finds that the veteran's warts are more 
appropriately rated as scars because there is no exudation or 
constant itching, extensive lesions, or marked disfigurement 
to warrant a higher rating under Diagnostic Code 7806, as in 
effect prior to August 30, 2002.  Further, the veteran's 
warts have not been shown to involve 20 to 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, as only the veteran's neck has been shown to be 
involved by a few warts.  Further, the competent clinical 
evidence does not demonstrate that the veteran requires 
systemic therapy.  As such, a higher rating is not warranted 
under Diagnostic Code 7806, as in effect from August 30, 
2002.

The Board observes that throughout the rating period on 
appeal, the growths and scarring at issue were primarily on 
the face and neck.  The Board does not disregard the 
appellant's June 1998 testimony that scarring was on his 
hands.  However, the clinical evidence in support of the 
claim refers specifically to disfigurement and scarring of 
the head, face, and neck.  

The November 1996 VA examination revealed the presence of 
three small warts on the right side of the neck.  On VA skin 
examination in February 2002, physical examination revealed 
two lesion in the right neck area.  The examiner 
characterized the lesions as mild to moderately cosmetically 
disfiguring.  Under the provisions of Diagnostic Code 7800 as 
in effect prior to August 30, 2002, this is contemplated by 
the current 10 percent rating assigned.  In the absence of 
demonstration of severe disfigurement by the competent 
clinical evidence of record, a higher evaluation is not 
warranted under Diagnostic Code 7800 as in effect prior to 
August 30, 2002.

At this juncture, the Board stresses that the Note under 
Diagnostic Code 7800 provides that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, a 10 percent evaluation may be 
increased to 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (as in effect prior to August 30, 2002).  In that 
regard, the clinical evidence of record demonstrates some 
cicatrization or keloid formation secondary to the removal of 
pedunculated warts.  For the purposes of this decision, wart 
removal results in the loss of tissue and the scarring of the 
appellant's face and neck.  Moreover, the pedunculated warts, 
themselves, are disfiguring.  Further, evidence from the 
February 2002 skin examination includes color photographs 
that demonstrate a contrast in skin color.  The examination 
report shows 2 lesions on the neck, a bilobed lesion of one 
color and one other more peduncular in nature and variegated 
in color with a crusty tip.  Lastly, the examiner noted that 
these warts were tender to touch.  The Board finds that the 
clinical evidence support an increase in the initial rating 
to 30 percent to adequately compensate the appellant for the 
benign growths as well as the residual scars secondary to the 
wart removal.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Based on the foregoing and resolving all reasonable doubt in 
favor of the appellant, the Board finds that the skin 
disability of the face and neck, is more appropriately 
evaluated under Diagnostic Codes 7819-7800 to more fully 
compensate the appellant for the following manifestations: 
pedunculated warts and the residual scarring.  38 C.F.R. §§ 
4.3, 4.118, Diagnostic Code 7800, Note (as in effect prior to 
August 30, 2002).  As such, the evidence supports an initial 
rating of 30 percent for the service-connected warts. 

As the pedunculated warts are not manifest by complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, or, ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, the Board finds that a 50 percent rating 
under Diagnostic Code 7800, as in effect prior to August 30, 
2002, is not warranted.  Moreover, the competent clinical 
evidence does not demonstrate the service-connected warts 
have resulted in gross distortion or asymmetry of three or 
more features or paired sets of features of the head, face or 
neck, or four or five characateristics of disfigurement of 
the head face or neck, so as to warrant a higher evaluation 
under the provisions of Diagnostic Code 7800 as in effect 
from August 30, 2002.  Additionally, the warts have not been 
shown to involve an area or areas exceeding 144 square inches 
(929 sq. cm.) so as to warrant a higher rating under 
Diagnostic Code 7801 as in effect from August 30, 2002.  The 
Board finds that the disability may not be appropriately 
rated under any other Diagnostic Code so as to afford a 
higher rating than 30 percent.

In evaluating the veteran's disabilities, the Board has 
specifically considered whether he is entitled to "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  It is 
the Board's conclusion, however, that at no time since 
service connection was established has the veteran's 
pedunculated warts been more than 30 percent disabling.  
Consequently, "staged ratings" are not warranted.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

B.  Right foot injury

The veteran's right foot injury residuals are rated under 
Diagnostic Code 5284, which concerns foot injuries.  Under 
this code, a 10 percent rating is afforded for a foot injury 
of moderate degree, a 20 percent evaluation for one of 
moderately severe degree, and a 30 percent evaluation for one 
of severe degree.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
A noncompensable evaluation is assigned in the absence of 
moderate symptoms associated with a foot injury.

Despite the fact the appellant does not use a cane or 
medicate his pain, the Board finds that the disability 
picture more nearly approximates that of a moderate foot 
disability and therefore, a 10 percent evaluation is 
warranted under Diagnostic Code 5284.  The medical evidence 
indicates that the veteran's service-connected right foot 
injury is primarily manifested by subjective complaints of 
pain in what appears to be the same place as the original 
injury after prolonged periods of standing or walking.  
Objectively, x-rays of the right foot in 1996, 1997, and 2002 
revealed no definite significant bone or joint abnormality.  
In 2002, a 1.5-cm callosity in the superomedial aspect of the 
right foot was tender to palpation.  Palpation of the rest of 
the foot was within normal limits.  There was no limitation 
of range of motion.  The veteran walked with an antalgic 
gait, but X-ray examination was negative for any abnormality.  
In January 2002, the VA examiner characterized the veteran's 
right foot disability to be slight, with subjective symptoms 
and no objective abnormalities.  

The Board also observes that in 1999 the appellant reported 
the same foot complaints to another podiatrist with different 
results.  X-rays revealed subluxation of the joint with 
dorsal displacement of the distal-medial corner of the medial 
cuneiform dorsally.  X-rays also revealed what appeared to be 
a fractured Stieda's process on the posterior process of the 
talus of the right foot.  There were also some symptoms of 
posterior-tibial neuritis which the podiatrist opined could 
be associated with the Stieda's process as well.  It was 
clinically noted that the fracture did not appear to be 
recent.  For historical purposes, the Board notes that the 
appellant's pain in 1949 and 1953 were similarly manifested 
and documented as pain in the medial aspect of the right foot 
and slight bony deformity over dorso-medial aspect of right 
foot since injury in 1949.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint, for the purposes of this 
decision, the Board finds that the benefit of the doubt is 
for consideration.  38 C.F.R. §§ 4.3, 4.59 (2004).  

Having considered the evidence of record, specifically the 
appellant's consistent complaints of right foot pain and 
antalgic gait together with the private podiatric examination 
in 1999 that revealed orthopedic abnormalities with the 
history of the injury, the Board finds that all reasonable 
doubt is resolved in favor of the appellant to warrant an 
initial 10 percent evaluation for residuals of a right foot 
injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board notes that since there is no medical evidence of 
limitation of motion of the ankle, Diagnostic Code 5271 is 
not for application.  There is also no medical evidence of 
ankylosis of the ankle or subastragalar or tarsal joint and 
therefore, Diagnostic Codes 5270 and 5272 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 
5272 (2004).  Thus, residuals of the right foot injury are 
appropriately rated as 10 percent disabling under Diagnostic 
Code 5284.  38 C.F.R. § 4.71a.  

In evaluating the veteran's disabilities, the Board has 
specifically considered whether he is entitled to "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  It is 
the Board's conclusion, however, that at no time since 
service connection was established has the veteran's right 
foot disability been more than 10 percent disabling.  
Consequently, "staged ratings" are not warranted.  

The Board finds that the evidence supports an initial 10 
percent rating for the service-connected residuals of a right 
foot injury.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

The criteria for an initial 30 percent evaluation for 
pedunculated warts of the face and neck having been met, the 
appeal is granted, subject to the applicable law governing 
the award of monetary benefits.

The criteria for an initial 10 percent evaluation for a right 
foot injury having been met, the appeal is granted, subject 
to the applicable law governing the award of monetary 
benefits. 



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


